In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-19-00255-CV

IN THE INTEREST OF J.P-L., A CHILD         §    On Appeal from the 367th District
                                                Court
                                           §
                                                of Denton County (18-8366-367)
                                           §
                                                December 19, 2019
                                           §
                                                Opinion by Chief Justice Sudderth


                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.




                                      SECOND DISTRICT COURT OF APPEALS


                                      By __/s/ Bonnie Sudderth_______________
                                         Chief Justice Bonnie Sudderth